Case: 17-30507        Document: 00514406394        Page: 1     Date Filed: 03/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                       No. 17-30507
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 28, 2018

PATRICK KNOX,                                                            Lyle W. Cayce
                                                                              Clerk
               Plaintiff

v.

REC MARINE LOGISTICS, L.L.C.,

               Defendant-Third Party Plaintiff - Appellant

v.

DAWN SERVICES, L.L.C.,

               Third Party Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No: 2:16-CV-13350


Before BARKSDALE, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
       In this interlocutory appeal pursuant to 28 U.S.C. § 1292(a)(3), REC
Marine Logistics, L.L.C. (REC), challenges the summary judgment granted


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30507    Document: 00514406394    Page: 2   Date Filed: 03/28/2018



                                No. 17-30507
Dawn Services L.L.C. (Dawn), and denied REC, based on the district court’s
concluding Dawn was not required to defend and indemnify REC because REC
was not an “invitee” of Bisso Marine, L.L.C. (Bisso) under the master
subcontractor’s agreement (MSA) between Bisso and Dawn. AFFIRMED.
                                      I.
      This admiralty action arises from Patrick Knox’s sustaining personal
injuries while working aboard the M/V TRENT JOSEPH in the Gulf of Mexico.
In that regard, Fieldwood Energy LLC engaged Bisso to lay oil pipe in the Gulf
near the Eugene Island 187 oil-production platform, off the coast of Louisiana.
Bisso not only used its own pipelay barge, the M/V MIGHTY CHIEF, but also
contracted with Dawn, pursuant to the MSA, and with Kilgore Maine Services,
LLC (Kilgore), pursuant to a master time-charter agreement, to provide
vessels and services. Dawn and Kilgore subcontracted their work: Dawn, with
Coastal Towing, LLC (Coastal), and Kilgore, with REC, for them to provide
vessels to assist Bisso and the M/V MIGHTY CHIEF in laying the pipe.
Coastal provided the M/V TRENT JOSEPH; REC, the M/V MS JANE.
      In June 2014, Knox, a Coastal employee, became ill while working, as
noted, aboard the M/V TRENT JOSEPH, requiring evacuation to shore. Knox
was transported, via the M/V MIGHTY CHIEF’s crane-mounted personnel
basket, from the M/V TRENT JOSEPH to the M/V MIGHTY CHIEF, and from
there, to the M/V MS JANE. During the transfer from the M/V MIGHTY
CHIEF to the M/V MS JANE, Knox was injured when the personnel basket hit
the deck of the M/V MS JANE.
      Coastal initiated this action, seeking a declaratory judgment that REC,
the operator of the M/V MS JANE, was responsible for Knox’s injuries. REC
filed a third-party demand against Dawn, asserting that, pursuant to the MSA
between Bisso and Dawn, Dawn was required to defend and indemnify REC.


                                      2
    Case: 17-30507     Document: 00514406394      Page: 3   Date Filed: 03/28/2018



                                  No. 17-30507
        Dawn and REC filed cross-motions for summary judgment, regarding
defense and indemnity under the MSA between Bisso and Dawn. The MSA
provided Dawn would indemnify, defend, and hold harmless all members of
the “Contractor Group” against claims made by members of the “Subcontractor
Group”, of which Knox was a member, because of his working aboard Coastal’s
M/V TRENT JOSEPH.
        The “Contractor Group” is defined as Bisso, “its subsidiary, affiliated
companies, co-venturers, [and] partners . . . as well as the officers, directors,
employees, agents, assigns, invitees, and insurers of all of the foregoing”.
(Emphasis added.) All other statuses under the MSA’s being foreclosed to
REC, it claimed the status of Bisso’s “invitee” “because it was doing work for
Bisso in the area[,] on the invitation of Bisso[,] and for [its] advantage”.
        The district court granted Dawn’s summary-judgment motion and
denied REC’s, concluding Dawn was not required to defend and indemnify REC
because REC was not Bisso’s “invitee”. Knox v. Bisso Marine, LLC, 2:16-CV-
13350, slip op. at 7–8 (E.D. La. 15 May 2017). In doing so, the court reasoned
that,
             while [it] agree[d] with REC’s suggestion that
             contractor status does not ipso facto deprive one of
             invitee status, treating REC as an invitee in [this]
             context . . . would seem rather anomalous. REC’s
             interpretation would mean that Dawn agreed to
             indemnify . . . all of the numerous subcontractors that
             performed work for Bisso.
Id. at 4–5 (footnote omitted). And, following our court’s definition of “invitee”,
Blanks v. Murco Drilling Corp., 766 F.2d 891, 894 (5th Cir. 1985), the court
concluded: “In order for REC to prevail under this definition, the Court would
have to conclude that the Gulf of Mexico (or at least some part of it) was a
‘premises’ that Bisso ‘occupied’”. Id. at 5. The court was “not persuaded that


                                        3
    Case: 17-30507    Document: 00514406394     Page: 4   Date Filed: 03/28/2018



                                 No. 17-30507
being in the Gulf simply to perform work on behalf of Bisso, in and of itself,
was sufficient to trigger invitee status under the MSA”. Id. at 5.
                                      II.
      REC primarily contends the court erred in concluding REC is not an
“invitee” of Bisso, claiming it was on a “premises” controlled by Bisso and
pursuant to its invitation. The “premises”, according to REC, was the worksite
surrounding Bisso’s barge, the M/V MIGHTY CHIEF, in the Gulf. Dawn,
generally adopting the district court’s reasoning, asserts the area of the Gulf
around the M/V MIGHTY CHIEF was not a “premises” controlled by Bisso.
      “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). No authority need be
cited for our reviewing summary-judgment decisions de novo. Based on our
review, there are no genuine disputes of material fact, and REC’s claim fails,
essentially for the reasons stated by the district court in its well-reasoned
order. Accordingly, summary judgment was properly awarded to Dawn and
denied to REC.
                                      III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                       4